DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants response received on October 19, 2022 is entered into the file. Currently, claims 1, 2, 5, 6, 7, 8, 14 and 17 are amended; claims 19-20 are cancelled; resulting in claims 1-18 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation reciting “wherein dimensions, a location, and an orientation of an aperture that is left within the liner after the label with the die cut portion is removed from the liner prevent a feed mechanism of the printer that winds a remaining portion of the liner from malfunctioning” is indefinite as it is not clear how what dimensions, location and orientation of the aperture is required to be in order to prevent the printer feed mechanism from malfunctioning. Paragraphs [0019, 0031-0034] of the instant specification discuss this limitation, however, no specific dimensions or sizing is provided such that one of ordinary skill in the art would know the scope of the size of the aperture to be  “sufficient enough to prevent a feed mechanism of the printer that winds a remaining portion of the liner from malfunctioning” as presently claimed.
Regarding claim 9, the limitation reciting “wherein the location of the aperture is adjacent to the feed mechanism of the printing and along an infeed path of the feed mechanism” is definite for the reasons presented above for claim 8 from which claim 9 depends, and also because the limitation appears to be directed to a process of using the label in a printer and not to the structural features of the label itself. It is not clear what structural feature the limitation imparts to the claimed invention. 
Regarding claim 11, the preamble of the claim recites “The label of claim 11…”, and it is unclear how a claim can be written to depend from itself. Furthermore, it is not clear whether claim 11 was intended to depend directly from independent claim 1 or from another dependent claim. 
As it is unclear which claim was the intended claim for claim 11 to depend from, the metes and bounds of the claim are unable to be determined and prior art is unable to be applied.
Regarding claim 12, the preamble of the claim recites “The label of claim 12…”, and it is unclear how a claim can be written to depend from itself. Furthermore, it is not clear whether claim 12 was intended to depend directly from independent claim 1 or from another dependent claim. 
As it is unclear which claim was the intended claim for claim 12 to depend from, the metes and bounds of the claim are unable to be determined and prior art is unable to be applied. 
Regarding claim 13, the preamble of the claim recites “The label of claim 13…”, and it is unclear how a claim can be written to depend from itself. Furthermore, it is not clear whether claim 13 was intended to depend directly from independent claim 1 or from another dependent claim. As it is unclear which claim was the intended claim for claim 13 to depend from, the metes and bounds of the claim are unable to be determined and prior art is unable to be applied. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth (GB 2179910A, cited on IDS).
Regarding claim 1, Booth teaches a self adhesive label comprising a backing (3; liner) and a face layer (2; label), wherein the backside of the label is adhered to the front side of the liner by a coating of adhesive forming a label-liner combination (Figure 1, 2; pg. 1 Ln. 27-60, 95-130; pg. 2 Ln. 5-10). The label is comprised of a primary label (5) and a secondary label (6), the secondary is surrounded by perforations (7, 8) in the face layer (2; label), which are aligned with cut lines (9, 10; die cut portion) in the backing (3; liner) (Figure 1, 2; pg. 1 Ln. 95-120). The face layer (2; label) is aligned over a cut line (9, 10; die cut portion) of the liner when the label is adhered to the front of the liner, wherein a die cut portion of the liner extends beyond the edge of the label into the margin (9; shown in margin 4 of Figure 1). 
Booth teaches that when the backing material is first peeled from the face layer, a part of the backing material is left in place on the face layer over the area occupied by the secondary label (6), separated by the cut lines (9, 10; die cut portion), thus leaving a hole in the liner in the shape of the secondary label (6) (Figure 1, 2; pg. 1 Ln. 43-53, 120-130). 
The limitations reciting “wherein the die cut portion is adapted to be removed from the liner with the label with the label is peeled away from the liner” in lines 9-10 and “wherein the non-adhesive handling component adapted to be removed from the backside of the label during application of the label to a surface of the object” in lines 14-15 claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	The label taught by Booth is capable of performing in the manner claimed as stated in the rejection above. 
Furthermore, the limitation “wherein the die cut portion is a non-adhesive handling component to remove the label from the liner with a hole remaining in the liner after the label is removed from the liner and the die cut portion of the liner remaining adhered to the backside of the label” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Booth discloses the claimed structure as detailed in the above rejection.
Regarding claim 5, Booth teaches all the limitations of claim 1 above. The limitation reciting “wherein a first area associated with the die cut permits the label to be removed by one or more digits of a hand with the die cut portion remaining attached to the label after the label has been printed on or image by a printer” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	
The label taught by Booth teaches all the structural features of claim 1, area 11 bounded by cut lines 9 and 10 defining secondary label 6 is viewed as meeting this limitation. 
Regarding claim 6, Booth teaches all the limitations of claim 1 above. The limitation reciting “wherein a first area associated with the die cut permits the one or more digits of the hand to affix the label to the surface or the object without the one or more digits of the hand touching the backside of the label, wherein the backside of the label comprises an adhesive coating” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	
The label taught by Booth teaches all the structural features of claim 1, area 11 bounded by cut lines 9 and 10 defining secondary label 6 is viewed as meeting this limitation. 
Regarding claim 7, Booth teaches all the limitations of claim 1 above. As shown by Figures 1 and 2, Booth teaches that the face layer (2; label) is aligned over a cut line (9, 10; die cut portion) of the liner when the label is adhered to the front of the liner, wherein a die cut portion of the liner extends beyond the edge of the label into the margin (9; shown in margin 4 of Figure 1). 
The limitation reciting “to allow the die curt portion to be peeled away from the label by the one or more digits of the hand without the one or more digits of the hand touching the adhesive coating on the backside of the label” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	
Regarding claim 8, Booth teaches all the limitations of claim 1 above. 
As stated in the 112, second paragraph rejections above,  it is not clear how big the aperture is required to be in order to be considered able to “prevent a feed mechanism of the printer that winds a remaining portion of the liner from malfunctioning”. As Booth teaches all the structural features of claim 1, area 11 bounded by cut lines 9 and 10 defining secondary label 6 is viewed as meeting this limitation. 
Regarding claim 9, Booth teaches all the limitations of claim 1 above. As stated in the 112, second paragraph rejections above, is indefinite and also because the limitation appears to be directed to a process of using the label in a printer and not to the structural features of the label itself. It is not clear what structural feature the limitation imparts to the claimed invention. 
As Booth teaches all the structural features of claim 1, area 11 bounded by cut lines 9 and 10 defining secondary label 6 is viewed as meeting this limitation, as it is removed from the label to form an aperture (pg. 2, Ln. 5-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (GB 2179910A, cited on IDS).
Regarding claim 3, Booth teaches all the limitations of claim 1 above. While the reference does not expressly teach that the cut lines (9, 10; die cut portion) in the liner are aligned behind two edges of the label and the bottom corner of the label, Booth does teach that the secondary label (6) can occupy any required area of the primary label (5), wherein for both ease of manufacture and use, it is preferred that the secondary label extend to at least one side of the primary label (pg. 1 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label taught by Booth such that the secondary label (6) and cut lines (9, 10; die cut portion) in the liner are aligned behind two edges of the label and the bottom corner of the label based on the desired placement of the secondary label by the user in light of the final use of the label, as Booth teaches that the secondary label can be anywhere within the primary label. 
Regarding claim 4, Booth teaches all the limitations of claim 1 above. While the reference does not expressly teach that the cut lines (9, 10; die cut portion) in the liner are aligned behind a bottom edge and bottom center of the label, Booth does teach that the secondary label (6) can occupy any required area of the primary label (5), wherein for both ease of manufacture and use, it is preferred that the secondary label extend to at least one side of the primary label (pg. 1 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label taught by Booth such that the secondary label (6) and cut lines (9, 10; die cut portion) in the liner are aligned behind the bottom edge and bottom center of the label based on the desired placement of the secondary label by the user in light of the final use of the label, as Booth teaches that the secondary label can be anywhere within the primary label. 
Regarding claim 10, Booth teaches all the limitations of claim 1 above. As shown in Figures 1 and 2, Booth teaches that the backing layer (3; liner) is marginally greater in size than the face layer (2; label)  to leave a peripheral margin of backing layer (3; liner) extending beyond the face layer (2;label), such that when the secondary label (6) extends from at least one edge, the cutting of the backing layer (3; liner) extends across the peripheral margin of the exposed backing layer (3;liner), such that when the backing layer (3; liner) is removed from the face layer (2; label), the part of the liner including the margin alongside the secondary label (6) is left in place to serve as a pull tab when the secondary label (6) needs to be removed (pg. 1 Ln. 70-90). 
While the Booth does not expressly teach that the margin alongside the secondary label (6) is greater than the margin on the opposing side of the label, such a modification would have been obvious to one of ordinary skill in the art based upon the desired size of the pull tab to be used when the secondary label needs to be removed. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Booth (GB 2179910A, cited on IDS) in view of Walley (US 2005/0230961; cited on IDS).
Regarding claim 2, Booth teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the face layer (2; label) comprises additional die cuts that weaken the label to show attempts at removal. Walley teaches a tamper evident label comprising a label sheet comprised of labels (10) having an adhesive side (16) and secured to a release liner (20) (Figure 1, 2, 7; [0013-0022]). The labels comprise tear guidelines or score lines (22) spaced from an outer perimeter of each label, wherein the tear guidelines or score lines (22) are each a cut or an area of weakness such that the tamper evident label is tearable along the tear guideline (22), wherein attempted removal of the label will cause the label to tear along the tear lines to show visible indication of the attempted removal (Figure 1, 2, 7, [0013-0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face layer (2; label) of the label taught by Booth to comprise tear guidelines such as those of the label taught by Walley, to enhance the security of the labels by providing a visually detectable tamper evident feature. 

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Francoeur et al. (US 2009/0145540).
Regarding claims 1, 14, 15, 17 and 18, Francoeur et al. teaches a label comprised of a release liner (3; liner) and a label sheet (1; label), wherein the backside of the label sheet (1; label) is adhered to the front side of the liner to form a label-liner combination, wherein a portion of the label sheet (1; label) is aligned over a second portion (11; die-cut portion) of the release liner (3; liner) formed by separation lines (13; die-cuts) (Figure 1-3; [0017-0040]). The label sheet can include a printable surface or one or more printable layers (print media) or can include a thermally-activated coating or layer ([0026]). Francoeur et al. further teaches that the label can be in the form of a roll such that multiple label sheets (1; label) are present on a continuous release liner which can include perforations, die cuts or other separators to permit separation of individual label sheets ([0025]). 
The separation lines (13; die-cuts) allow the second portion (11; die-cut portion) is to remain with the label sheet (1; label) when the remainder of the release liner (3, 9; liner) is removed, thus leaving a hole in the release liner where the second portion was removed (Figure 1-3; [0017-0040]). 
Francoeur et al. further teaches various embodiments of the separation lines (13; die-cuts), including one shown by reference numbers 13B and/or 13C in Figure 3, wherein the separation lines are formed under label sheet (1; label) and extend beyond at least one edge of the label sheet (1;label). 
It would have been obvious to one of ordinary skill in the art, based on the teaching of Francoeur et al., to utilize any of the various embodiments for the separation lines shown by Figure 3, including those that extend beyond at least one edge of the label sheet (1;label) based on the desired configuration by the user. 
The limitations reciting “wherein the die cut portion is adapted to be removed from the liner with the label with the label is peeled away from the liner” in lines 9-10 of claim 1, “wherein the non-adhesive handling component adapted to be removed from the backside of the label during application of the label to a surface of the object” in lines 14-15of claim 1, “wherein each die cut portion is adapted to be removed from the liner web with the corresponding label when the corresponding label is removed from the corresponding segment of the label-liner combination leaving a hole in the liner web associated with the corresponding die cut portion” in lines 9-12 of claim 14 and “wherein each non-adhesive handling component adapted to be removed from the backside of the corresponding label during application of the corresponding label to a surface of an object” in lines 17-18 of claim 14 claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	The label taught by Francoeur et al.  is capable of performing in the manner claimed as stated in the rejection above. 
Furthermore, the limitation “wherein the die cut portion is a non-adhesive handling component to remove the label from the liner with a hole remaining in the liner after the label is removed from the liner and the die cut portion of the liner remaining adhered to the backside of the label” in lines 11-13 of claim and “wherein each die cut portion is a non-adhesive handling component to remove the corresponding label from the liner web with a hole remaining in the liner web after the corresponding label is removed from the liner web and each die cut portion of the liner web remaining adhered to a backside of the corresponding label” in lines 13-16 of claim 14 are method limitation sand do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Francoeur et al. discloses the claimed structure as detailed in the above rejection.
Regarding claims 3 and 4, Francoeur et al. teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the second portion (11; die-cut portion) in the liner is aligned behind two edges of the label and a bottom corner of the label as recited by claim 3 or behind a bottom edge and bottom center of the label as recited by claim 4, such a modification would have been obvious to one of ordinary skill in the art based upon the desired end use of the label ([0038-0040]). 
Regarding claim 5, Francoeur et al. teaches all the limitations of claim 1 above. 
The limitation reciting “wherein a first area associated with the die cut permits the label to be removed by one or more digits of a hand with the die cut portion remaining attached to the label after the label has been printed on or image by a printer” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.	
The label taught by Francoeur et al. teaches all the structural features of claim 1, the second portion (11; die-cut portion) is viewed as meeting this limitation. 
Regarding claim 6, Francoeur et al. teaches all the limitations of claim 1 above. The limitation reciting “wherein a first area associated with the die cut permits the one or more digits of the hand to affix the label to the surface or the object without the one or more digits of the hand touching the backside of the label, wherein the backside of the label comprises an adhesive coating” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim. As Francoeur et al. teaches all the structural features of claim 1, second portion (11; die-cut portion) is viewed as meeting this limitation. 
Regarding claim 7, Francoeur et al. teaches all the limitations of claim 1 above.
The limitation reciting “to allow the die cut portion to be peeled away from the label by the one or more digits of the hand without the one or more digits of the hand touching the adhesive coating on the backside of the label” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim.
As Francoeur et al. teaches all the structural features of claim 1, second portion (11; die-cut portion) is viewed as meeting this limitation. 
Regarding claim 8, Booth teaches all the limitations of claim 1 above. As stated in the 112, second paragraph rejections above,  it is not clear how big the aperture is required to be in order to be considered able to “prevent a feed mechanism of the printer that winds a remaining portion of the liner from malfunctioning”. 
As Francoeur et al. teaches all the structural features of claim 1, second portion (11; die-cut portion) is viewed as meeting this limitation. 
Regarding claim 9, Booth teaches all the limitations of claim 1 above. As stated in the 112, second paragraph rejections above, is indefinite and also because the limitation appears to be directed to a process of using the label in a printer and not to the structural features of the label itself. It is not clear what structural feature the limitation imparts to the claimed invention. 
As Francoeur et al. teaches all the structural features of claim 1, second portion (11; die-cut portion) is viewed as meeting this limitation, as it is removed from label sheet (1) to form an aperture ([0017-0040]). 
Regarding claims 10 and 16, Francoeur et al. teaches all the limitations of claim 1 above, and as shown by Figures 1A, 1B and 3, the label sheet (1; label) has an area that is offset or smaller than the release liner (3; liner) such that a margin of the release liner (3; liner) is visible all around the perimeter of the label sheet (1; label). 
While Francoeur et al. does not expressly teach that the offset of the label sheet (1; label) has a greater margin on a first side of the label sheet (1; label) where the second portion (11; die-cut portion) of the liner is present compared to the second side, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the invention based on the desired size and shape of the auxiliary labels formed.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Francoeur et al. (US 2009/0145540) in view of Walley (US 2005/0230961; cited on IDS).
Regarding claim 2, Francoeur et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the label sheet (1; label) comprises additional die cuts that weaken the label to show attempts at removal. Walley teaches a tamper evident label comprising a label sheet comprised of labels (10) having an adhesive side (16) and secured to a release liner (20) (Figure 1, 2, 7; [0013-0022]). The labels comprise tear guidelines or score lines (22) spaced from an outer perimeter of each label, wherein the tear guidelines or score lines (22) are each a cut or an area of weakness such that the tamper evident label is tearable along the tear guideline (22), wherein attempted removal of the label will cause the label to tear along the tear lines to show visible indication of the attempted removal (Figure 1, 2, 7, [0013-0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label sheet (1; label) taught by Francoeur et al. to comprise tear guidelines such as those of the label taught by Walley, to enhance the security of the labels by providing a visually detectable tamper evident feature. 

Response to Arguments
Response-Specification
The previous objection to the disclosure because in paragraph [0019] of the originally filed specification, reference number “120” is said to correspond to both the label and the liner (see lines 1, 5, 6 of [0019]) and in paragraph [0020] the liner is said to correspond to reference number 110, which is consistent with the Drawings is overcome by Applicants amendments to the specification in the response filed October 19, 2022.  

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5, 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the Applicants amendments to the claims in the response filed October 19, 2022.
Claims 8, 9, 11, 12 and 13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons expressed above. 

Response-Claim Rejections - 35 USC § 102 and 103
The rejections under 35 USC § 103 over Francoeur et al. US 2019/0228682 are withdrawn, and therefore the Applicant arguments regarding this reference on page 8 are moot.
Applicant's arguments filed October 19, 2022 regarding the prior art reference to Booth (GB 2179910) and Francoeur et al. (US 2009/0145540) have been fully considered but they are not persuasive.
With respect to the rejections under 35 USC § 102 as anticipated by Booth, the Applicant argues on page 7 that Booth does not teach that a hole remains in the liner and at the same time remains attached to label 5 for using label 6 as a non-adhesive handling component of the label. 
This argument is not persuasive. As detailed in the rejections’ above, Booth teaches that when the backing material is first peeled from the face layer, a part of the backing material is left in place on the face layer over the area occupied by the secondary label (6), separated by the cut lines (9, 10; die cut portion), thus leaving a hole in the liner in the shape of the secondary label (6) (Figure 1, 2; pg. 1 Ln. 43-53, 120-130), and a portion of the liner adhered to the underside of the secondary label area (i.e. non-adhesive handling component). 
The Applicant argues on page 9 that Francoeur et al. does not teach a non-adhesive handling component in the liner that allows a label to be removed with a component of the liner, leaving a hole in the liner. This argument is not persuasive. 
As stated in the rejections above, the separation lines (13; die-cuts) allow the second portion (11; die-cut portion) is to remain with the label sheet (1; label) when the remainder of the release liner (3, 9; liner) is removed (Figure 1-3; [0017-0040]). Francoeur et al. further teaches various embodiments of the separation lines (13; die-cuts), including one shown by reference numbers 13B and/or 13C in Figure 3, wherein the separation lines are formed under label sheet (1; label) and extend beyond at least one edge of the label sheet (1;label). Furthermore, as shown by Figure 4, a main label (5) and auxiliary labels (7A, 7B, 7C, 7D and 7E) after removal from the first portion of a release liner, wherein a second portion (11) of the release liner remains with the label, thus leaving a hole in the overall release liner (3), forming a non-adhesive handling component. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785

/LAURA C POWERS/Primary Examiner, Art Unit 1785